Exhibit21 Navidec Financial Services, Inc. Subsidiaries of Registrant Navidec Financial Service, Inc. affiliates as of December 31, 2008 are listed below. Entity Name Percentage of voting securities or LLC interest directly or indirectly owned by registrant State, Country of incorporation or organization Northsight, Inc. 98 Colorado, United States Northsight Mortgage Group, LLC 100 Arizona, United States Southie Development, LLC 100 Colorado, United States Legendary Investment Group, LLC 98 (1) Arizona, United States (1) Legendary Investment Group, LLC is 100% owned by Northsight, Inc.
